Case: 19-60819     Document: 00516071551          Page: 1    Date Filed: 10/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 27, 2021
                                   No. 19-60819
                                                                         Lyle W. Cayce
                                                                              Clerk
   Jose Ramiro Meza Benitez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A201 440 794


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jose Ramiro Meza Benitez petitions for review of a Board of
   Immigration Appeals’ order.       That order dismissed an appeal of the
   Immigration Judge’s denial of an application for asylum, withholding of
   removal, and protection under the Convention Against Torture. We DENY
   the petition.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60819     Document: 00516071551           Page: 2     Date Filed: 10/27/2021




                                    No. 19-60819

              FACTUAL AND PROCEDURAL BACKGROUND
          Meza Benitez is a native and citizen of Honduras who was born a male
   but identifies as a female. After traveling through Mexico and unsuccessfully
   seeking asylum there, Meza Benitez applied for admission to the United
   States through a port of entry in south Texas in November 2018. Petitioner
   was detained by immigration officials shortly thereafter.
          On January 8, 2019, Meza Benitez had a credible-fear interview by
   telephone with an asylum officer through the assistance of a translator.
   During the interview, Meza Benitez discussed instances of harm and threats
   of future harm by an uncle and cousins and expressed fear for life and limb if
   returned to Honduras. The asylum officer determined that Meza Benitez
   had suffered past persecution on account of a protected ground and had a
   credible fear of future persecution in the event of a return to Honduras.
          After this interview, immigration officials served Meza Benitez with a
   notice to appear for removal proceedings based on
          a charge of inadmissibility because of a lack of valid entry documents.
   On March 15, 2019, Meza Benitez appeared with counsel, conceded
   removability as charged, and simultaneously submitted an application for
   asylum, withholding of removal, and protection under the Convention
   Against Torture. Also submitted was petitioner’s personal statement. The
   Immigration Judge accepted the documents and set a date for a merits
   hearing.
          At the merits hearing on April 18, 2019, Meza Benitez testified and
   introduced documentary evidence. The testimony described three instances
   of past harm. The first occurred in January 2016. An uncle raped and beat
   petitioner, then said to “get well and become a man.” The second incident
   was in March 2017 when this same uncle came to Meza Benitez’s apartment,
   threw petitioner to the ground and committed a rape, then attempted to cut




                                         2
Case: 19-60819      Document: 00516071551           Page: 3   Date Filed: 10/27/2021




                                     No. 19-60819

   off petitioner’s penis. The final incident about which Meza Benitez testified
   was in November 2017. At that time, police-officer cousins publicly beat
   petitioner with their police batons while in uniform. Further, Meza Benitez
   testified that the uncle and cousins threatened future harm and insisted no
   report of the incidents be made to police. Meza Benitez also testified that
   relocation within Honduras would be dangerous because of pervasive police
   corruption, the risk that family members might move to the same city that
   Meza Benitez might relocate to, and the presence of gang members. Meza
   Benitez’s documentary evidence included reports detailing discrimination
   and violence against transgender individuals in Honduras.
          The Immigration Judge issued an oral decision denying asylum,
   withholding of removal, and protection under the Convention Against
   Torture for two reasons. First, the Immigration Judge found that Meza
   Benitez was not credible because of two “significant” and “glaring”
   inconsistencies between the testimony given in immigration court and
   petitioner’s statements to the asylum officer. Second, the Immigration Judge
   found that the claims failed regardless of credibility.
          The BIA affirmed both findings.           It began by summarizing the
   Immigration Judge’s credibility analysis, added that Meza Benitez “also
   omitted to inform the asylum officer about the violent rapes,” and then
   affirmed the adverse credibility finding. It then affirmed the “alternate
   holding” that Meza Benitez did not meet several dispositive burdens for
   asylum, withholding of removal, and protection under the Convention
   Against Torture.
          Meza Benitez filed a petition for review in this court.           The
   Government filed an unopposed motion to remand the case to the BIA for
   reconsideration of all six legal issues raised in Meza Benitez’s petition for
   review. We carried that motion with the case.




                                          3
Case: 19-60819      Document: 00516071551           Page: 4   Date Filed: 10/27/2021




                                     No. 19-60819



                                   DISCUSSION
          We begin with the Government’s unopposed motion to remand to the
   BIA. Were we to grant it, nothing more need be said in this opinion. The
   motion was filed on July 14, 2021, well after completion of briefing and
   submission of the case to the court for resolution. The motion did not
   identify any court precedent, statute, or regulation postdating the BIA’s
   decision, or any change in country conditions that needed to be considered.
   It simply asked for the BIA to be given an opportunity to reconsider its earlier
   ruling. A majority of this panel concludes that a motion to remand filed at so
   late a date needs a more compelling basis than has been offered here.
          Meza Benitez’s petition raises six issues. We conclude that review
   can be resolved by first examining whether substantial evidence supports the
   BIA’s adverse credibility determination. We then analyze whether Meza
   Benitez can meet the burdens of proof on each claim.
          Our review is principally of the BIA’s decision, but we may consider
   the Immigration Judge’s decision to the extent it “ha[d] some impact on the
   BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). We
   review the BIA’s legal determinations de novo and factual findings for
   substantial evidence. Ghotra v. Whitaker, 912 F.3d 284, 287–88 (5th Cir.
   2019). An adverse credibility determination is a factual finding which cannot
   be reversed unless the evidence would compel a reasonable factfinder to
   conclude that the applicant’s testimony was credible. Id.
          Here, the Immigration Judge based an adverse credibility finding on
   two inconsistencies. First, Meza Benitez testified about being beaten and
   raped by the uncle in January 2016 and again in March 2017.                The
   Immigration Judge found this testimony inconsistent with petitioner’s
   mentioning only the March 2017 attack to asylum officers. Second, regarding




                                          4
Case: 19-60819     Document: 00516071551           Page: 5   Date Filed: 10/27/2021




                                    No. 19-60819

   the March 2017 attack, Meza Benitez testified that 15 people attended a
   birthday celebration at petitioner’s apartment; that the uncle arrived when
   Meza Benitez and a neighbor were in the apartment; that the uncle insulted
   Meza Benitez, then raped and tried but failed to cut off petitioner’s penis.
   Construing Meza Benitez’s testimony as indicating that the attack occurred
   “during a birthday dinner,” the Immigration Judge found this testimony to
   be inconsistent with earlier statements to the asylum officer that petitioner
   was sleeping when the uncle began his attack.
          Based on these two inconsistencies, the Immigration Judge found that
   Meza Benitez was not credible.       On appeal, the BIA summarized the
   inconsistencies that the Immigration Judge identified, added that Meza
   Benitez “also omitted to inform the asylum officer about the violent rapes,”
   and concluded that it found “no clear error” in the Immigration Judge’s
   analysis. It then affirmed the adverse credibility determination.
          In reviewing this decision, we apply the principle that an “IJ may rely
   on any inconsistency or omission in making an adverse credibility
   determination as long as the ‘totality of the circumstances’ establishes that
   an asylum applicant is not credible.” Lin v. Mukasey, 534 F.3d 162, 167 (5th
   Cir. 2008) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)). Still, the determination
   “must be supported by specific and cogent reasons derived from the record.”
   Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009)(quoting Zhang v. Gonzales,
   432 F.3d 339, 344 (5th Cir.2005)).
          Meza Benitez makes two arguments about the adverse credibility
   finding. First is that the determination is not supported by substantial
   evidence. That argument included that the Immigration Judge’s analysis,
   which the BIA incorporated, reflects an incomplete reading of the record and
   that the hearing testimony is reconcilable with statements to the asylum
   officer.   The second argument is that the Immigration Judge (and by




                                         5
Case: 19-60819      Document: 00516071551          Page: 6   Date Filed: 10/27/2021




                                    No. 19-60819

   extension, the BIA) erred by failing to provide an opportunity to clarify
   apparent inconsistencies.
          Arguably, at least one of the BIA’s factual findings underlying the
   adverse credibility determination seems based on a selective reading of the
   record. Although Meza Benitez told the asylum officer that the uncle made
   three threats but harmed petitioner only once, petitioner also told the asylum
   officer moments later that the March 2017 altercation was “the second time”
   that the uncle threatened and injured petitioner. The Immigration Judge and
   BIA did not refer to the second statement, which somewhat supports that
   Meza Benitez’s statements were internally inconsistent but aligned overall
   with the later testimony that the uncle twice injured petitioner.
   Nevertheless, in light of the other inconsistency, this argument does not
   compel a finding that Meza Benitez is credible.
          Meza Benitez also argues that it is understandable that a 19-year-old
   transgender individual would not explain in detail the uncle’s sexual crimes.
   The first time a rape was alleged was in the asylum application and supporting
   documents filed in March 2019, two months after the credible-fear interview
   in January. It is plausible that Meza Benitez’s trauma, fear, and youth caused
   the omission of these allegations from the statements during the credible fear
   interview, but it is also plausible that they were added to bolster the asylum
   application.
          Finally, Meza Benitez argues that the Immigration Judge legally erred
   by failing to give an opportunity to clarify the inconsistencies. We agree with
   a prior panel’s holding that an “IJ is not required to give an applicant the
   opportunity to explain inconsistencies before reaching an adverse credibility
   determination.” Singh v. Garland, 850 F. App’x 920, 920 (5th Cir. 2021).
          The BIA’s explanation provided “specific and cogent reasons derived
   from the record” for finding that Meza Benitez was not credible. See Avelar-
   Oliva, 954 F.3d at 764 (quoting Wang, 569 F.3d at 537). Though we uphold




                                         6
Case: 19-60819         Document: 00516071551               Page: 7      Date Filed: 10/27/2021




                                          No. 19-60819

   the adverse credibility finding, we still must decide if relief was properly
   denied.
           Neither the BIA nor the Immigration Judge explicitly stated that the
   adverse credibility determination was dispositive of Meza Benitez’s requests
   for asylum, withholding of removal, or protection under the Convention
   Against Torture. After finding two significant inconsistencies, the
   immigration judge stated that Meza Benitez was not credible but did not at
   that point deny relief. Instead, the immigration judge then explained why no
   right to asylum had been shown. The BIA later stated that it found no clear
   error in the adverse credibility finding and affirmed the finding. The BIA also
   then considered the alternate holdings that a right to asylum was not shown.
   That makes this case distinguishable from others in which the BIA explicitly
   recognized that the adverse credibility determination was dispositive. See,
   e.g., Avelar-Oliva, 954 F.3d at 762; Ghotra, 912 F.3d at 288–89. We therefore
   examine the rest of the evidence.
           Meza Benitez sought asylum. To qualify, Meza Benitez had to be a
   “refugee.” 8 C.F.R. § 1208.13(a). A refugee is an individual who is unable
   to return to a home country “because of persecution or a well-founded fear
   of persecution on account of race, religion, nationality, membership in a
   particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A).
   Important in this case, past persecution must be by the government or by
   individuals or groups that the government is unable or unwilling to control.
   Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th Cir. 2006). 1 Well-founded
   fear of persecution, i.e., future persecution, requires similar proof. Id.



           1
            The BIA’s opinion and Meza Benitez’s brief cite the Attorney General opinion in
   the Matter of A-B-, 27 I. & N. Dec. 316 (Att’y Gen. 2018), relating to the standard for
   whether a government is “unwilling or unable” to prevent persecution. Some circuit
   courts of appeal rejected that decision as being arbitrary and capricious, see, e.g., Grace v.
   Barr, 965 F.3d 883, 900 (D.C. Cir. 2020), while we upheld it as being consistent with




                                                 7
Case: 19-60819        Document: 00516071551              Page: 8       Date Filed: 10/27/2021




                                          No. 19-60819

           Consequently, Meza Benitez must prove either past persecution on
   account of one of the five statutory grounds or a well-founded fear of
   persecution in the future due to one of those grounds. The statutorily
   protected ground must be “at least one central reason” for the harm.
   Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2009) (quoting 8 U.S.C.
   § 1158(b)(1)(B)(i).
           The BIA found that Meza Benitez failed to show persecution on
   account of a protected ground.              We agree that the burden to prove
   persecution was not satisfied in the absence of credible testimony. The
   documentary evidence shows that discrimination and violence against
   transgender individuals in Honduras is real, but it does not compel a finding
   that Meza Benitez was persecuted.
           The BIA also found that Meza Benitez failed to show an inability to
   relocate within Honduras. Petitioner argues that the burden was on the
   Government to show that relocation was reasonable because of the offered
   evidence of “past persecution and persecution by the Honduran police.” A
   regulation is cited as authority, which places the burden on the Government
   if the applicant shows past persecution or a well-founded fear of future
   persecution by a foreign government or government-sponsored group. See 8
   C.F.R. § 1208.13(3)(i)–(ii). The documentary evidence, which is the only
   evidence because of the adverse credibility finding, does not compel a finding


   statutory language, see Gonzales-Veliz v. Barr, 938 F.3d 219, 234 (5th Cir. 2019) (rejecting
   Grace v. Barr). Later, the Acting Attorney General concluded that Matter of A-B- left
   unaltered the prior standard for determining whether a government is unable or unwilling
   to provide protection. Matter of A-B-, 28 I. & N. Dec. 199, 213 (Att’y Gen. 2021).
   Regardless, a new Attorney General rescinded both prior Attorney General
   pronouncements. Instead, pending rulemaking, immigration judges and the BIA are to the
   follow precedent that predates the Attorney General’s 2019 Matter of A-B- opinion. Matter
   of A-B-, 28 I. & N. Dec. 307, 309 (Att’y Gen. 2021). We have already held that Matter of
   A-B- left unchanged the prior law in the Fifth Circuit, Gonzales-Veliz, 938 F.3d at 233-34,
   and that is what we apply here.




                                                8
Case: 19-60819      Document: 00516071551           Page: 9   Date Filed: 10/27/2021




                                     No. 19-60819

   that Meza Benitez was persecuted by a government or government-
   sponsored group, which means that the burden was on petitioner to rebut the
   possibility of internal relocation. The BIA did not err by finding that Meza
   Benitez did not carry that burden.
          The BIA also at least implicitly rejected the claim of a fear of future
   persecution in two ways. First, when it rejected the evidence that relocation
   was not feasible, it was addressing whether future persecution could be
   avoided. See, e.g., Eduard v. Ashcroft, 379 F.3d 182, 189 (5th Cir. 2004).
   Specifically, “a finding of a well-founded fear of persecution is negated if the
   applicant can avoid persecution by relocating to another part of his home
   country.” Id. Second, the BIA stated that the harm Meza Benitez suffered
   came from family, not from government, and there was no evidence that the
   government was unable or unwilling to protect petitioner from familial
   violence. That would apply to future persecution as well.
          Meza Benitez therefore has not demonstrated an entitlement to
   reversal on the claim for asylum, whether based upon past persecution or a
   fear of future persecution.
          Withholding of removal requires evidence that “the alien’s life or
   freedom would be threatened in [the country of removal] because of the
   alien’s race, religion, nationality, membership in a particular social group or
   political opinion.” 8 U.S.C. § 1231(b)(3)(A). An applicant for withholding
   of removal under this section has the burden of establishing a “clear
   probability that [the applicant’s] life or freedom would be threatened” on one
   of the enumerated grounds. See Dayo v. Holder, 687 F.3d 653, 658 n.3 (5th
   Cir. 2012). It necessarily follows that an applicant who cannot “establish the
   less stringent ‘well-founded fear’ standard of proof required for asylum
   relief” cannot make out a withholding of removal claim. Id. at 658–59
   (quoting Anim v. Mukasey, 535 F.3d 243, 253 (4th Cir. 2008)). Accordingly,
   Meza Benitez’s withholding of removal claim also fails.




                                          9
Case: 19-60819     Document: 00516071551           Page: 10   Date Filed: 10/27/2021




                                    No. 19-60819

          Similarly, Meza Benitez cannot show entitlement to relief under the
   Convention Against Torture. To be entitled to either a withholding of
   removal or deferral of removal under the Convention, the claimant to such
   relief must show it “is more likely than not” that the individual will “be
   tortured if removed to the proposed country of removal.” Garcia v. Holder,
   756 F.3d 885, 891 (5th Cir. 2014) (citing 8 C.F.R. § 208.16(c)(2)). The BIA
   found that Meza Benitez failed to meet this burden even with the testimony.
   Meza Benitez argues that the following was sufficient: (1) the testimony that
   police officers and an uncle committed assaults, including rape, and made
   threats of further violence; and (2) documentary evidence “that transgender
   and other LGBTQ individuals in Honduras frequently are victims of violence
   and sexual assault — with members of the police and military often the
   primary perpetrators — and that such crimes are seldom investigated and
   unlikely to be prosecuted.”
          Because of the adverse credibility determination, Meza Benitez
   cannot rely on this testimony. Further, as with petitioner’s other claims, the
   documentary evidence does not compel a finding that Meza Benitez is “more
   likely than not” to “be tortured upon return” to Honduras. See Garcia, 756
   F.3d at 891. Accordingly, the claim for protection under the Convention
   Against Torture fails.
          Meza Benitez’s petition for review is DENIED. The Government’s
   motion to remand is also DENIED.




                                        10